DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Application filed on 11/10/2020.
Claims 1-15 are canceled and claims 16-29 are newly added in a preliminary amendment filed 4/19/2022.
Terminal Disclaimer
The terminal disclaimer filed on 6/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No., 17/054,321 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 16-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 10,656,263 discloses extended localization range and assets tracking where as seen in Fig. 9, procedure 900 includes deriving location information for at least one of the one or more of the RFID transponder devices based on the detected set of reply wireless signals. The location information may be an absolute location (e.g., coordinates of the location relative to a reference origin such as the origin of the Earth) determined using the distance and direction from the reader device to the transponder and a known location of the reader device (e.g., determined by using a satellite positioning system). Deriving the location information may also include performing a 3D triangulation procedure based on spatial LMS interpolation performed on, for example, the orientation information included in the detected set of reply signals. US 8,615,109 discloses moving object trajectory estimating device. The position calculation is connected to the object detection, and may specify an object from the plurality of other vehicles detected by the object detection. For example, from a plurality of oncoming vehicles traveling in an oncoming lane, the vehicle closest to the host vehicle may be selected. Furthermore, the position calculation calculates the absolute position of a specified vehicle based on information on the specified vehicle and the absolute position of the host vehicle output by the GPS receiver. The position calculation then outputs the absolute position calculated for the specified vehicle to the observable object extraction. US 8,577,083 discloses a system comprises a plurality of fixed cameras that each having a field of regard. Each point within an area of interest is covered by the field of regard of at least two of the cameras. Each camera captures an image of its field of regard and a plurality of calibration points within the area of interest. A processor calibrates the imaging system by at least associating the coordinates of each of the plurality of calibration points with a calibration pixel corresponding to an image of the calibration point in the image of each of the cameras. The processor geolocates the object of interest within the area of interest by at least comparing the location an image of the object of interest to the calibration pixels in the images generated by each of the plurality of cameras.
However, the cited art of record fails to teach, disclose or suggest limitations/features recited in claim 16, and claim as a whole, stating “detecting, by the processor, the object of interest within the approximate location by image analysis techniques, and defining a first region of interest proximate to the detected object of interest; determining, by the processor, a relative position of the detected object of interest in the first region of interest, the relative position of the object of interest defined by pixel coordinates; receiving, by the processor, the first region of interest and the relative position of the object of interest; defining, by the processor, a second region of interest proximate to the relative position of the detected object of interest; detecting, by the processor, stationary markers within the second region of interest and proximate to the relative position of the object of interest, the detected stationary markers defined in pixel coordinates; determining, by the processor, an offset between at least one of the detected stationary markers and a location of a known marker in the area of interest, and assigning to the at least one detected stationary marker with reference to the offset an indicator representing x-y coordinates in a unit of measurement of the area of interest, the x-y coordinates defining an absolute position of the at least one detected stationary marker in the area of interest; converting, by the processor, the relative position of the object of interest from the pixel coordinates to x-y coordinates in the area of interest in relation to the absolute position of the at least one detected stationary marker to yield an absolute position of the object of interest in the area of interest; and providing the absolute position of the object of interest in the area of interest”. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669